 



EXHIBIT 10.4
First Amendment
to the
Temple-Inland Inc. 2003 Stock Incentive Plan
     WHEREAS, Temple-Inland Inc. (the “Company”) maintains the Temple-Inland
Inc. 2003 Stock Incentive Plan (the “Plan”); and
     WHEREAS, the Board of Directors of the Company (the “Board”) has authority
to amend the Plan; and
     WHEREAS, the Board has determined that it is desirable to amend the Plan’s
capital adjustment provisions;
     NOW, THEREFORE, Article 10 of the Plan is hereby amended as follows:
In the event of any change in the outstanding Common Stock by reason of any
stock dividend, split-up, recapitalization, reclassification, combination or
exchange of shares, merger, consolidation, liquidation or the like, the
Committee shall provide for a substitution for or adjustment in (a) the number
and class of securities subject to outstanding Awards or the type of
consideration to be received upon the exercise or vesting of outstanding Awards,
(b) the Option Price of Options, (c) the aggregate number and class of
securities for which Awards thereafter may be made under this Plan, and (d) the
maximum number of securities with respect to which an Employee may be granted
Awards during the period specified in clause (b) of Section 5.1 hereof.
     IN WITNESS WHEREOF, Temple-Inland Inc. has caused this First Amendment to
the Temple-Inland Inc. 2003 Stock Incentive Plan to be adopted as of this 4th
day of August 2006.

                  TEMPLE-INLAND INC.    
 
           
 
  By:        
 
                Leslie K. O’Neal         Vice President, Secretary and Assistant
General Counsel    

ATTEST:

         
 
Grant F. Adamson
       
Assistant Secretary
       

